Exhibit 10.1

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”), dated as of February 3, 2008 (the
“Effective Date”), by and between ATS Corporation, a Delaware corporation
(hereinafter referred to as “Employer”), and Pamela A. Little, an individual
(hereinafter referred to as “Executive”) residing at the address set forth on
the signature page hereof.

 

W I T N E S S E T H:

 

WHEREAS, Executive commenced service as Employer’s Senior Vice President of
Finance on May 4, 2007, and became Employer’s Chief Financial Officer on May 22,
2007; and

 

WHEREAS, Employer and Executive desire to formalize the terms of the employment
relationship.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

1.            EMPLOYMENT.  Employer hereby employs Executive to serve in the
position of Senior Vice President and Chief Financial Officer, and Executive
hereby accepts employment by Employer in such position, upon all of the terms
and conditions set forth in this Agreement.

 

2.            TERM.  This Agreement and the term of Executive’s employment
hereunder (the “Employment Term”) (i) shall begin on the Effective Date and,
unless earlier terminated as set forth in Section 9 hereof, shall continue for
five years (the “Initial Term”) and (ii) after the end of the Initial Term,
shall renew automatically for successive one (1)-year terms (each, a “Renewal
Term”), subject to the right of either party to terminate this Agreement upon
thirty (30) days’ prior written notice to the other party.  Further, the phrase
“termination of employment” as used hereinafter shall be deemed to be
“separation from service” under Section 409A of the Internal Revenue Code (the
“Code”).

 

3.            EXECUTIVE’S REPRESENTATIONS AND WARRANTIES.  Executive represents,
warrants and covenants to Employer that she is free to accept employment with
Employer as contemplated herein and has no other written or oral obligations or
commitments of any kind or nature that would in any way interfere with her
acceptance of employment pursuant to the terms hereof or the full performance of
her obligations hereunder or that would otherwise pose any conflict of interest.

 

4.            DUTIES AND EXTENT OF SERVICES.

 

(a)           Duties.  During the Employment Term, Executive shall serve in the
position of Senior Vice President and Chief Financial Officer and shall have
such authority and perform such duties as are commensurate with such position
and as reasonably assigned by Employer and consistent with such position.  In
addition, Executive shall hold such other office(s) with Employer (or any
affiliates of Employer) to which she may be elected, appointed

 

--------------------------------------------------------------------------------


 

or assigned from time to time, and to which she has consented, and shall
discharge the duties related to such offices.

 

(b)           Extent of Service.  During the Employment Term, Executive shall
devote her full business time, skill, attention and energy exclusively,
diligently, and competently to perform the duties and responsibilities assigned
to her hereunder or pursuant hereto, provided that she may manage personal
investments, and, with the consent of Employer which shall not be unreasonably
withheld, delayed or conditioned, serve on corporate, civic or charitable
boards.  In connection therewith, Employer has approved Executive’s service on
the Board of Directors of Sandy Spring Bank.  Executive shall be available to
travel as the reasonable needs of the business of Employer require.

 

5.            COMPENSATION.

 

(a)           Base Salary.  Subject to Section 11 of this Agreement, for all
services rendered under this Agreement during the Term, Employer shall pay to
Executive a base salary of Three-Hundred Thousand Dollars ($300,000) per annum,
as adjusted from time to time with the approval of the Compensation Committee
(“Base Compensation”).  The Base Compensation shall be payable in installments
in accordance with Employer’s normal payroll practices for compensating its
Executives and shall be subject to payroll deductions and tax withholdings in
accordance with Employer’s usual practices and as required by law.  Effective
with Employer’s 2008 salary review cycle for officers and senior managers,
Executive shall become eligible to receive annual increases consistent with
Employer’s practices with respect to annual salary increases given to other
Executives of Employer with responsibilities, titles and performance comparable
to those of Executive.

 

(b)           Incentive Compensation.   Beginning immediately but on a pro rata
basis for calendar year 2007, Executive shall be entitled to performance-based
incentive compensation (“Incentive Compensation”) in an amount up to 60% of the
Base Compensation.  The Incentive Compensation payable for each applicable
period shall be contingent on and based on corporate and individual performance
criteria agreed to between Executive and the Compensation Committee from time to
time.  The target amount payable as Incentive Compensation, as agreed upon
between Executive and the Compensation Committee from time to time, is
hereinafter referred to as the “Incentive Compensation Target.”

 

(c)           Restricted Stock.  In connection with Executive’s initial hire in
May of 2007, Executive was awarded sixty-thousand (60,000) shares of restricted
stock under the terms of the Company’s 2006 Omnibus Incentive Compensation Plan,
ten thousand (10,000) of such shares vested immediately upon the start of her
employment and fifty thousand (50,000) of such shares to vest equally on each of
the next four anniversaries of her employment with Employer so long as Executive
continues to be employed by Employer, and with acceleration as defined in the
applicable award agreement.

 

 

 

2

--------------------------------------------------------------------------------


 

6.            FRINGE BENEFITS AND EXPENSES.

 

(a)           Fringe Benefits.  Executive shall be entitled to such fringe
benefits as are generally made available by Employer to executive personnel,
including, but not limited to, health insurance.

 

(b)           Expenses.  Employer shall reimburse Executive for her reasonable
out-of-pocket costs and expenses in connection with the performance of her
duties and responsibilities hereunder, subject to the submission of appropriate
vouchers, bills and receipts in accordance with Employer’s policies from time to
time in effect, including sufficient detail to entitle Employer to income tax
deductions for such paid items, if such items are so deductible.

 

7.            NON-COMPETITION AND NON-SOLICITATION.

 

(a)           For as long as Executive shall remain employed by Employer and for
(i) one year if terminated by Employer for Cause or by Employee for any reason
and (ii) the applicable following period if terminated by Employer without Cause
pursuant to Section 11(f):  (x) one year if terminated during the first three
years of the Initial Term; or (y) nine months if terminated during the fourth or
fifth year of the Initial Term (the “Non-Competition Period”), Executive shall
not, directly or indirectly, as principal, agent, Executive, employer,
consultant, independent contractor, stockholder, partner or in any other
individual capacity whatsoever (except as permitted herein), engage in any
Competitive Business Activities without the written consent of Employer which
shall not unreasonably be withheld.  For purposes of this Agreement,
“Competitive Business Activity” means any business activities that are
competitive with the activities of Employer as of the Effective Date.  The
foregoing shall not prevent Executive from owning for investment purposes up to
5% of the outstanding securities of a publicly traded company engaged in a
Competitive Business Activity (provided that, in no event shall Executive own
more than 5% of the outstanding securities of a publicly traded company engaged
in a Competitive Business Activity).

 

(b)           For a period equal to the longer of (i) five (5) years after the
Effective Date and (ii) two (2) years after Executive ceases, for any reason, to
be employed by Employer or its affiliates, Executive shall not (for her own
benefit or for the benefit of any person other than Employer and its
affiliates), for the Non-Competition Period, solicit, or assist any person other
than Employer to solicit, any officer, director, executive or Executive of
Employer or any of their respective affiliates to leave his or her employment.

 

(c)           During the Non-Competition Period, Executive shall not, either
herself, or for the benefit of any other person, either as Executive,
consultant, investor or in any other capacity whatsoever, contact any Customer
or Prospective Customer for the purpose of selling any products or services that
constitute a Competitive Business Activity.  For purposes of this Agreement,
“Customer” means any Person who has purchased products or services from Employer
and its affiliates at any time within two (2) years prior to the Effective Date,
and “Prospective Customer” means any Person who Employer and its affiliates will
actively solicit (or had targeted for solicitation) as of the Effective Date.

 

 

3

--------------------------------------------------------------------------------


(d)           Executive has carefully read and considered the provisions of this
Section 7, and, having done so, agrees that (i) the restrictions set forth
herein are reasonable, in terms of scope, duration, geographic scope and
otherwise, (ii) Employer is in the process of expanding its operations and
Executive will have access to critical information regarding its operations and
therefore the broad scope of the restrictions relating to Employer’s business
are necessary, (iii) the protection afforded to Employer hereunder is necessary
to protect its legitimate business interests and is no greater than necessary to
protect Employer’s legitimate business interests, (iv) the agreement to observe
such restrictions forms a material part of the consideration for this Agreement
and Executive’s employment by Employer and (v) upon the termination of
Executive’s employment with Employer for any reason, she will be able to earn a
livelihood without violating the foregoing restrictions.  In the event that,
notwithstanding the foregoing, any of the provisions of this Section 7 shall be
held to be invalid or unenforceable, the remaining provisions thereof shall
nevertheless continue to be valid and enforceable as though the invalid or
unenforceable parts had not been included therein.  In the event that any
provision of this Section 7 relating to the time period and/or the areas of
restriction and/or related aspects shall be declared by a court of competent
jurisdiction to exceed the maximum restrictiveness such court deems reasonable
and enforceable, the time period and/or areas of restriction and/or related
aspects deemed reasonable and enforceable by the court shall become and
thereafter be the maximum restriction in such regard, and the restriction shall
remain enforceable to the fullest extent deemed reasonable by such court.

 

(e)           Executive agrees that Employer’s remedies at law for any breach or
threat of breach by her of any of the provisions of this Section 7 will be
inadequate and that Employer shall be entitled to an injunction or injunctions
to prevent breaches of the provisions of this Section 7 and to enforce
specifically the terms and provisions thereof, in addition to any other remedy
to which Employer may be entitled at law or equity.

 

8.                                      TRADE SECRETS.  Executive shall not use
or disclose any of Employer’s trade secrets or other confidential information. 
The term “trade secrets or other confidential information” includes, by way of
example, matters of a technical nature, such as scientific, trade and
engineering secrets, “know-how,” formulae, secret processes or machines,
inventions, computer programs (including documentation of such programs) and
research projects, and matters of a business nature, such as proprietary
information about costs, profits, markets, sales, lists of customers, plans for
future development, and other information of a similar nature that is designated
as confidential or generally maintained as confidential or proprietary by
Employer.  After termination of Executive’s employment, Executive shall not use
or disclose trade secrets or other confidential information unless such
information becomes a part of the public domain other than through a breach of
Employer’s policies or is disclosed to Executive by a third party who is
entitled to receive and disclose such information.

 

9.                                      RETURN OF DOCUMENTS AND PROPERTY.  Upon
the effective date of notice of Executive’s or Employer’s election to terminate
Executive’s employment, or at any time upon the request of Employer, Executive
(or her heirs or personal representatives) shall deliver to Employer (a) all
documents and materials containing trade secrets or other confidential
information relating to Employer’s business and affairs, and (b) all documents,
materials and other property belonging to Employer, which in either case are in
the possession or under the control of Executive (or her heirs or personal
representatives).

 

 

4

--------------------------------------------------------------------------------


 

 

 

10.                               DISCOVERIES AND WORKS.  All discoveries and
works made or conceived by Executive during her employment by Employer, jointly
or with others, that relate to Employer’s activities shall be owned by
Employer.  The term “discoveries and works” includes, by way of example,
inventions, computer programs (including documentation of such programs),
technical improvements, processes, drawings and works of authorship.  Executive
shall (a) promptly notify, make full disclosure to, and execute and deliver any
documents requested by, Employer to evidence or better assure title to such
discoveries and works in Employer, (b) assist Employer in obtaining or
maintaining for itself at its own expense United States and foreign patents,
copyrights, trade secret protection or other protection of any and all such
discoveries and works, and (c) promptly execute, whether during her employment
by Employer or thereafter, all applications or other endorsements necessary or
appropriate to maintain patents and other rights for Employer and to protect its
title thereto.  Any discoveries and works which, within six months after the
termination of Executive’s employment by Employer, are made, disclosed, reduced
to a tangible or written form or description, or are reduced to practice by
Employer and which pertain to the business carried on or products or services
being sold or developed by Employer at the time of such termination shall, as
between Executive and Employer, be presumed to have been made during Executive’s
employment by Employer.  Set forth on Schedule 10 attached hereto is a list of
inventions, patented or unpatented, if any, including a brief description
thereof, which are owned by Executive, which Executive conceived or made prior
to her employment by Employer and which are excluded from this Agreement.

 

11.                               TERMINATION OF EMPLOYMENT.

 

(a)           Upon thirty (30) days’ prior written notice, Employer may
terminate Executive’s employment, with or without “Cause,” as defined in
Section 11(f) below.  Upon thirty (30) days’ prior written notice, Executive may
terminate her employment, with or without “Good Reason,” as defined in
Section 11(e) below.  Upon any termination of Executive’s employment (the “Date
of Termination”) for any reason, Employer shall:

 

(i)                                     pay to Executive any unpaid Base
Compensation through the Date of Termination;

 

(ii)                                  pay to Executive any unpaid Incentive
Compensation earned with respect to completed fiscal periods but not paid
through the date of termination under the terms of applicable incentive
compensation arrangements; and

 

(iii)                               provide to or for the benefit of Executive
the benefits, if any, otherwise expressly provided under this Section 11,
Section 12 or Section 13, as applicable.

 

Any payments under this Section 11, Section 12 or Section 13 that are to be made
in connection with the termination of Executive’s employment are subject to the
provisions of Section 21 and will be paid in cash (with deduction of such amount
as may be required to be withheld under applicable law and regulations) within
ten (10) business days of Executive’s termination of employment; provided,
however, that in the event Executive’s employment is terminated pursuant to
Section 11(b) below, then, at Employer’s election, the “No Cause/Good Reason

 

 

5

--------------------------------------------------------------------------------


 

Termination Fee” (as therein defined) shall be payable in equal monthly
installments over the Applicable Severance Period (as defined in Section 11(b))
with the first payment due within five business days after the date of
Executive’s termination of employment (collectively, the “Termination Fee
Installment Payments”).  All other compensation and employment benefit
arrangements provided for in this Agreement shall cease upon such termination of
employment except to the extent required by law or otherwise expressly provided
by such arrangements.

 

                                (b)           In the event Employer terminates
Executive’s employment without Cause or Executive terminates her employment for
Good Reason, then, in addition to the benefits provided for under Sections
11(a)(i) and 11(a)(ii) and subject to the provisions of Sections 13 and 21,
Employer shall pay to Executive (i) a severance benefit equal to Executive’s
then applicable Base Compensation for a period of twelve (12) months following
the termination of employment if the termination takes place during the first
three years of the Initial Term, or a severance benefit equal to Executive’s
then applicable Base Compensation for a period of nine (9) months following the
termination of employment if the termination takes place after the first three
years of the Initial Term (such twelve- or nine-month period, as the case may
be, the “Applicable Severance Period”), and (ii) an amount equal to fifty
percent (50%) of the Incentive Compensation Target(s), if any, applicable for
the calendar year ending during the Applicable Severance Period (collectively,
the “No Cause/Good Reason Termination Fee”).  In addition, all unvested
restricted stock, stock options and any other equity-based compensation
arrangements shall vest, and all stock options and other equity-based
compensation arrangements that must be exercised shall be exercisable in
accordance with the applicable award agreement. On or before March 31 of the
calendar year following the calendar year in which Executive’s employment with
Employer is terminated, Employer shall calculate the amount of Incentive
Compensation Executive would have received had Executive remained employed by
Employer for the entire applicable calendar year.  To the extent that the amount
of the Incentive Compensation Executive would have received had Executive
remained employed by Employer for the entire applicable calendar year is in
excess of 50% of the Incentive Compensation Target for that year (the “Overage
Amount”), Employer shall then promptly pay to Executive the Overage Amount.  No
Overage Amount shall be payable in respect of years following the year in which
Executive’s employment with Employer is terminated.

 

(c)           In the event Employer terminates Executive’s employment for Cause,
then, in addition to the benefits provided for under Sections 11(a)(i) and
11(a)(ii), all unvested stock options and any other equity-based compensation
arrangements shall be terminated and all vested stock options shall be
exercisable in accordance with the applicable award agreement.

 

(d)           In the event Executive terminates her employment without Good
Reason, then, in addition to the benefits provided for under Sections
11(a)(i) and 11(a)(ii), all unvested stock options and any other equity-based
compensation arrangements shall be terminated and all vested stock options shall
be exercisable in accordance with the applicable award agreement.

 

(e)           For purposes of this Agreement, Executive shall be considered to
have “Good Reason” to terminate her employment if, without her express written
consent (except as contemplated by this Agreement or in connection with the
termination of her employment voluntarily by Executive, by Employer for Cause,
or under the circumstances described in Section 13 hereof), (i) the
responsibilities of Executive are substantially reduced or altered, (ii)

 

 

 

6

--------------------------------------------------------------------------------


Executive’s Base Compensation is reduced without her consent, or
(iii) Executive’s offices are relocated anywhere other than within a fifty (50)
mile radius of her office in McLean, Virginia; provided, however, that if
Executive terminates this Agreement for one or more of the reasons stated in
clauses (i) or (ii), Employer shall have a period of thirty (30) business days
after actual receipt written notice of Executive’s assertion of Good Reason to
cure the basis for such assertion, and, in the event of cure (or the
commencement of steps reasonably designed to result in prompt cure), the
assertion of Good Reason shall be null and void.

 

(f)            For purposes of this Agreement, Employer shall have “Cause” to
terminate Executive’s employment hereunder upon (i) the continued, willful and
deliberate failure of Executive to perform her duties in a manner substantially
consistent with the manner prescribed by the Chief Executive Officer (other than
any such failure resulting from her incapacity due to physical or mental
illness), (ii) the engaging by Executive in misconduct materially and
demonstrably injurious to Employer, (iii) the conviction of Executive of
commission of a felony, whether or not such felony was committed in connection
with Employer’s business, or (iv) the circumstances described in Section 13
hereof, in which case the provisions of Section 13 shall govern the rights and
obligations of the parties; provided, however, that if Employer terminates this
Agreement for one or more of the reasons stated in clauses (i) or (ii),
Executive shall have a period of thirty (30) business days after actual receipt
written notice of Employer’s assertion of Cause to cure the basis for such
assertion, and, in the event of cure (or the commencement of steps reasonably
designed to result in prompt cure), the assertion of Cause shall be null and
void.

 

(g)           Notwithstanding any other provision hereof, Executive shall not be
entitled to receive any payment under Section 11 or 12 of this Agreement that is
treated as “deferred compensation” within the meaning of Section 409A of the
Code and the regulations thereunder prior to the time such payment is permitted
to be made under Section 409A(a)(2)(B) of the Code.

 

12.                               CHANGE IN CONTROL.

 

(a)           All unvested restricted stock, stock options and any other
equity-based compensation arrangements theretofore granted to Executive shall
vest in full on the date of a “Change in Control” (as defined in
Section 12(c) below).

 

(b)           In the event that Employer terminates Executive’s employment with
Employer without Cause within twelve months after a “Change in Control” (as
defined in Section 12(c) below), or if Executive terminates her employment with
Employer for Good Reason (in accordance with Sections 11(e) and 11(f) above)
within twelve months after a Change in Control, then, in addition to the
benefits provided for under Sections 11(a)(i) and 11(a)(ii), Employer shall pay
to Executive  a severance benefit equal to (i) Executive’s then applicable
annual Base Compensation for the Applicable Severance Period and (ii) an amount
equal to one hundred percent (100%) of the Incentive Compensation Target(s), if
any, applicable during the calendar year ending during the Applicable Severance
Period.  The severance benefit shall be payable in Termination Fee Installment
Payments; that is, in equal monthly installments over the Applicable Severance
Period (as defined in Section 11(b)) with the first payment due within five
business days after the date of Executive’s termination of employment.  In
addition, all stock

 

 

7

--------------------------------------------------------------------------------


 

options and other equity-based compensation arrangements that must be exercised
shall be exercisable in accordance with the terms of the applicable award
agreement.

 

(c)                                  For purposes of this Agreement, “Change in
Control” shall mean an occurrence of any of the following events:

 

(i)                                     an acquisition (other than directly from
Employer) of any voting securities of Employer (the “Voting Securities”) by any
“person or group” (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934 (the “Exchange Act”)) other than an employee
benefit plan of Employer, immediately after which such person or group has
“Beneficial Ownership” (within the meaning of Rule 13d-3 under the Exchange Act)
of more than fifty percent (50%) of the combined voting power of Employer’s then
outstanding Voting Securities; or

 

(ii)                                  the consummation of (A) a merger,
consolidation or reorganization involving Employer, unless the company resulting
from such merger, consolidation or reorganization (the “Surviving Corporation”)
shall adopt or assume this Agreement and the stockholders of Employer
immediately before such merger, consolidation or reorganization own, directly or
indirectly immediately following such merger, consolidation or reorganization,
at least fifty percent (50%) of the combined voting power of the Surviving
Corporation in substantially the same proportion as their ownership immediately
before such merger, consolidation or reorganization, (B) a complete liquidation
or dissolution of Employer, or (C) a sale or transfer of all or substantially
all of the assets of Employer.

 

(d)                                 In the event that, as a result of payments
to or for the benefit of Executive under this Agreement or otherwise in
connection with a Change in Control, any state, local or federal taxing
authority imposes any taxes on Executive that would not be imposed but for the
occurrence of a Change in Control, including any excise tax under Section 4999
of the Internal Revenue Code and any successor or comparable provision, then, in
addition to the benefits provided for under Sections 11(a)(i) and 11(a)(ii) and
under Sections 12(a) and 12(b), Employer (including any successor to Employer)
shall pay to Executive at the time any such tax becomes payable an amount equal
to the amount of any such tax imposed on Executive.

 

13.                               DISABILITY; DEATH.

 

(a)                                  If, prior to the expiration or termination
of the Employment Term, Executive shall be unable to perform her duties by
reason of disability or impairment of health for at least six consecutive
calendar months, Employer shall have the right to terminate Executive’s
employment on account of disability by giving written notice to Executive to
that effect, but only if at the time such notice is given such disability or
impairment is still continuing.  In the event of a dispute as to whether
Executive is disabled within the meaning of

 

 

8

--------------------------------------------------------------------------------


 

this Section 13(a), either party may from time to time request a medical
examination of Executive by a doctor selected by Employer, and the written
medical opinion of such doctor shall be conclusive and binding upon the parties
as to whether Executive has become disabled and the date when such disability
arose.  The cost of any such medical examination shall be borne by Employer.  If
Employer terminates Executive’s employment on account of disability, then, in
addition to the benefits provided for under Sections 11(a)(i) and 11(a)(ii), all
unvested stock options and any other equity-based compensation arrangements
shall be terminated, and all vested stock options shall be exercisable in
accordance with the terms of the applicable award agreement.

 

(b)           If, prior to the expiration or termination of the Employment Term,
Executive shall die, then, in addition to the benefits provided for under
Sections 11(a)(i) and 11(a)(ii), the Employment Term shall terminate without
further notice.  In such an event, all unvested stock options and any other
equity-based compensation arrangements shall be terminated, and all vested stock
options shall be exercisable in accordance with the terms of the applicable
award agreement.

 

(c)           Nothing contained in this Section 13 shall impair or otherwise
affect any rights and interests of Executive under any insurance arrangements,
death benefit plan or other compensation plan or arrangement of Employer which
may be adopted by the Board.

 

14.                               LAW APPLICABLE.  This Agreement shall be
governed by and construed pursuant to the laws of the Commonwealth of Virginia,
without giving effect to conflicts of laws principles.

 

15.                               NOTICES.  Any notices required or permitted to
be given pursuant to this Agreement shall be sufficient, if in writing and sent
by certified or registered mail, return receipt requested, to the residence,
listed on the signature page of this Agreement, in the case of Executive, and to
7915 Jones Branch Drive, McLean, Virginia 22102, Attention: Chief Executive
Officer, in the case of Employer.

 

16.                               ASSIGNMENT, ETC.  This Agreement shall inure
to the benefit of and be binding upon the parties hereto and their respective
legal representatives, heirs, assignees and/or successors in interest of any
kind whatsoever; provided, however, that Executive acknowledges and agrees that
she cannot assign or delegate any of her rights, duties, responsibilities or
obligations hereunder to any other person or entity.  Employer may assign its
rights under this Agreement to any affiliate of Employer or to any entity upon
any sale of all or substantially all of the assets of Employer, or upon any
merger or consolidation of Employer with or into any other entity, provided that
such assignment shall not relieve Employer of its obligations hereunder without
the written consent of Executive.

 

17.                               ENTIRE AGREEMENT; MODIFICATIONS.  This
Agreement constitutes the entire final agreement between the parties with
respect to, and supersedes any and all prior agreements between the parties
hereto both oral and written concerning, the subject matter hereof and may not
be amended, modified or terminated except by a writing duly signed by the
parties hereto.

 

 

9

--------------------------------------------------------------------------------


18.                               SEVERABILITY.  If any provision of this
Agreement shall be held to be invalid or unenforceable, and is not reformed by a
court of competent jurisdiction, such invalidity or unenforceability shall
attach only to such provision and shall not in any way affect or render invalid
or unenforceable any other provision of this Agreement, and this Agreement shall
be carried out as if such invalid or unenforceable provision were not contained
herein.

 

19.                               NO WAIVER.  A waiver of any breach or
violation of any term, provision or covenant contained herein shall not be
deemed a continuing waiver or a waiver of any future or past breach or
violation.  No oral waiver shall be binding.  The failure of a party to insist
upon strict adherence to any term of this Agreement on one or more occasions
shall not be considered a waiver or deprive that party of the right thereafter
to insist upon strict adherence to that term or any other term of this
Agreement.

 

20.                               ARBITRATION.

 

(a)           Agreement to Arbitrate.  In the event of differences between
Employer and Executive arising out of or relating to her employment with
Employer or the termination of that employment, Executive and Employer mutually
agree to arbitration.  Executive understands that her assent to mandatory
arbitration is a condition of employment and continued employment.  Any claim or
controversy that arises out of or relates to this Agreement or the breach of it,
as well as all other claims made arbitrable by this Agreement, will be settled
by arbitration in the Commonwealth of Virginia in accordance with the rules of
the American Arbitration Association.  Judgment upon the award rendered may be
entered in any court possessing jurisdiction of arbitration awards.  A request
by a party to a court for interim measures or specific performance necessary to
preserve a party’s rights and remedies for resolution pursuant to this
Section 20 shall not be deemed a waiver of the agreement to arbitrate.  The
parties, their representatives, other participants and arbitrator shall hold the
existence, content and result of the arbitration in confidence.

 

(b)           Covered Claims.  Except as otherwise provided in this Agreement,
Executive and Employer hereby consent to the resolution by arbitration of all
claims or controversies for which a court otherwise would be authorized by law
to grant relief, in any way arising out of, relating to, or associated with
Executive’s employment with Employer or its termination (“Claims”) that Employer
may have against Executive or that Executive may have against Employer or
against its officers, directors, employees, or agents, in their capacity as such
or otherwise.  The Claims covered by this Agreement include, but are not limited
to:  claims for discrimination based on race, sex, religion, national origin,
age, marital status, handicap, disability, or medical condition; claims for
benefits, except as excluded in the following paragraph, and claims for
violation of any federal, state, or other governmental constitution, statute,
ordinance, or regulation (including but not limited to claims arising under
Title VII of the Civil Rights Act, the Americans with Disabilities Act, the Age
Discrimination in Employment Act, the Family Medical Leave Act, the Fair Labor
Standards Act, and Employee Retirement Income Security Act).  Additionally, any
and all issues of arbitrability (whether a claim is covered by this Agreement)
will be decided by the arbitrator(s) and not a court.

 

(c)           Claims Not Covered.  This agreement to arbitrate does not apply to
or cover claims for workers’ compensation benefits; claims for unemployment
compensation

 

 

10

--------------------------------------------------------------------------------


 

benefits; claims by Employer for injunctive and/or other equitable relief for
breach of Section 7 or for unfair competition and/or the use and/or unauthorized
disclosure of trade secrets or confidential information; and claims based upon
an employee pension or benefit plan, the terms of which contain an arbitration
or other non-judicial dispute resolution procedure, in which case the provisions
of such plan shall apply.

 

21.          COMPLIANCE WITH SECTION 409A.  Because the parties hereto intend
that any payment under this Agreement shall be paid in compliance with
Section 409A of the Code (“Section 409A”) and all regulations, guidance and
other interpretative authority thereunder, such that there will be no adverse
tax consequences, interest or penalties as a result of such payments, the
parties hereby agree to modify the timing (but not the amount) of any payment
hereunder to the extent necessary to comply with Section 409A and avoid
application of any taxes, penalties or interest thereunder.  Consequently,
notwithstanding any provision of this Agreement to the contrary, if Executive is
a “specified employee” as defined in Section 409A, Executive shall not be
entitled to any payments upon Date of Termination until the earlier of (i) the
date which is six (6) months after Date of Termination for any reason other than
death, or (ii) the date of Executive’s death.  Any amounts otherwise payable to
Executive following Date of Termination that are not so paid by reason of this
Section 21 shall be paid as soon as practicable after the date that is six
(6) months after Date of Termination (or, if earlier, the date of Executive’s
death).  The provisions of this Section 21 shall only apply if, and to the
extent, required to comply with Section 409A in a manner such that Executive is
not subject to additional taxes and/or penalties under Section 409A.

 

22.          COUNTERPARTS.  This Agreement may be executed in counterparts, each
of which shall be an original, but all of which together shall constitute one
and the same instrument, and it shall not be necessary in making proof of this
agreement to account for all such counterparts.

 

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have hereunto set their hands to this
Agreement on the day and year first above written.

 

 

ATS CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ Edward H. Bersoff

 

Name:

Dr. Edward H. Bersoff

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

/s/ Pamela A. Little

 

Name:

Pamela A. Little

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12

--------------------------------------------------------------------------------


Schedule 10

 

 

Inventions Owned by Executive

 

None.

 

 

13

--------------------------------------------------------------------------------


 

Exhibit A

 

 

Form of General Release

 

 

14

--------------------------------------------------------------------------------


 

GENERAL RELEASE

I, Pamela A. Little, in consideration of and subject to the performance by ATS
Corporation, a Delaware corporation (the “Company”), hereby give this GENERAL
RELEASE (the “Release”) in exchange for the payments and benefits to be provided
to me under that certain Employment Agreement dated                   , 2008,
between the Company and me (the “Employment Agreement”).

1.             I hereby acknowledge and agree that the payments and benefits
provided under the Employment Agreement represent substantial consideration over
and above that to which I would otherwise be entitled and that I am voluntarily
executing this Release so as to be eligible to receive such benefits.

2.             For myself and my personal representatives, I hereby release,
forever discharge, indemnify and hold harmless the Company and its affiliates,
and the officers, directors, shareholders, owners, Executives and agents of the
Company and its affiliates in their capacity as such (collectively, the
“Released Parties”), from any and all causes of action, suits, debts,
agreements, promises, damages, judgments, claims, demands, obligations and
liabilities of any kind of nature whatsoever, whether known or unknown,
liquidated or unliquidated, which I or my heirs or personal representatives ever
had, now have or hereafter can, shall or may have against any of the Released
Parties, for, upon, or by reason of any act, omission, occurrence, cause or
thing whatsoever prior to the date hereof.  I agree not to sue any of the
Released Parties in any court or bring any other kind of legal proceeding
against any of the Released Parties regarding any of the matters as to which I
have released the Released Parties under this Release.

The foregoing release is a general release that includes, but is not limited to,
a release of any claim I may have under the Age Discrimination in Employment
Act, which prohibits age discrimination in employment; Title VII of the Civil
Rights Act of 1964, which prohibits discrimination in employment based on race,
color, national origin, religion or sex; the Equal Pay Act which prohibits
paying men and women unequal pay for equal work; and any other federal, state or
local law or regulation or under common law.

3.             I represent and warrant that:

(a)           I have returned all property of the Company or any affiliate or
subsidiary thereof in my possession, including keys, property access devices,
and credit cards and any confidential or proprietary information regarding the
Company and its affiliates in tangible form.

(b)           In executing this Release, I have not relied upon, and I do not
rely upon, any representation or statement made to me by the Company or any of
its affiliates or any of their agents or representatives, other than any
statements expressly contained herein.

4.             I agree that if any provision of this Release is adjudicated to
be invalid or unenforceable, or if compliance with any provision of this Release
is restrained pending a final determination as to its legality, such deletion or
restraint shall apply only to the operation of the provision or provisions
deemed invalid, unenforceable, or restrained, and to the extent any provision of
this Release is deemed invalid, unenforceable, or restrained, the remaining
provisions will be valid and enforceable to the fullest extent possible.

 

Page 1 of 3

--------------------------------------------------------------------------------

 


 

5.             I agree that in the event that I receive any or all of the
payments and benefits under the Employment Agreement and then I subsequently
revoke this Release or breach any provision hereof, I shall promptly pay to the
Company the amount of such payments and benefits I received and in no event
later than five (5) days after such revocation or breach.

 

6.             I agree that in the event of any breach or threatened breach of
this Release by me, the Company shall be entitled to specific performance and
injunctive relief (i.e., a court order) as a remedy for any such breach or
threatened breach hereof without necessity of posting bond or other security,
the requirement for which is expressly waived.  Such remedy shall not be deemed
to be the exclusive remedy for any breach of this Release but shall be in
addition to all other remedies available to the Company at law or in equity.

 

7.             I agree that this Release shall also be binding upon my spouse,
dependents, children, heirs, successors and assigns and their legal
representatives and shall inure to the benefit of and shall release the Company
and its successors and assigns.

 

8.             I acknowledge and hereby state that (i) I enter into this Release
voluntarily without duress or undue influence; (ii) I have read and understand
the terms and conditions of this Release; and (iii) I have had a reasonable
opportunity to review this Release.  Furthermore, I understand that I may revoke
this Release within seven days of signing it by delivering a written revocation
to                                               .

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

Page 2 of 3

--------------------------------------------------------------------------------


 

NOTICE

 

 

YOU SHOULD THOROUGHLY REVIEW AND UNDERSTAND THE TERMS, CONDITIONS AND EFFECT OF
THIS GENERAL RELEASE.  YOU HAVE THE RIGHT TO CONSIDER IT FOR TWENTY-ONE (21)
DAYS BEFORE SIGNING IT.  ALSO, YOU HAVE THE RIGHT TO CONSULT WITH AN ATTORNEY
BEFORE YOU SIGN THIS GENERAL RELEASE.  YOU HAVE SEVEN (7) CALENDAR DAYS AFTER
SIGNING THIS GENERAL RELEASE TO REVOKE YOUR SIGNATURE.  IF YOU CHOOSE TO REVOKE
THIS GENERAL RELEASE, IT WILL NOT BE BINDING ON YOU, BUT YOU WILL NOT BE
ENTITLED TO PAYMENTS OR BENEFITS UNDER THE TERMS OF THE EMPLOYMENT AGREEMENT. 
IN ADDITION, IF YOU BREACH ANY PROVISION OF THIS RELEASE, YOU WILL NOT BE
ENTITLED TO PAYMENTS OR BENEFITS UNDER THE EMPLOYMENT AGREEMENT.  MOREOVER, IF
YOU RECEIVE ANY PAYMENTS OR BENEFITS UNDER THE TERMS OF THE EMPLOYMENT AGREEMENT
AND SUBSEQUENTLY REVOKE THIS GENERAL RELEASE OR BREACH ANY PROVISION HEREOF, YOU
MUST REMIT SUCH PAYMENTS OR BENEFITS TO THE COMPANY IMMEDIATELY.

 

Presented:                         , 200  .

 

I, Pamela A. Little, hereby accept and agree to all the provisions of this
Release.

 

 

 

Date:

 

Executives’ Signature

 

 

 

 

 

 

 

 

 

 

 

Pamela A. Little

 

 

 

 

 

Witness:

 

 

 

 

 

 

Date:

 

Witness’ Signature

 

 

 

 

 

 

 

 

 

 

 

Printed Name of Witness

 

 

 

 

Page 3 of 3

--------------------------------------------------------------------------------

 

 

 